Per Curiam:
The evidence sustains the amount of the verdict returned by the jury, which is slightly in ■ excess of the amount demanded in the complaint; but as the amount due is a mere matter of calculation, the complaint is deemed amended to conform to the facts as proved. The judgment and orders appealed from should, therefore, be affirmed, with costs. Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ. Smith, J., dissents and votes for modification of the judgment by reducing it to the amount claimed in the complaint. Judgment and orders affirmed, with costs.